Title: From Thomas Jefferson to George Jefferson, 13 June 1803
From: Jefferson, Thomas
To: Jefferson, George


          
             Th: Jefferson to mr George Jefferson
            Washington June 13. 03
          
          Will you be so good as to procure for me from the clerk of the high court of Chancery a copy of the decree of Jefferson v. Henderson which was given by mr Wythe three or four years ago, and inclose it to me? as I have occasion immediately for an authentic copy.   I am in hopes your business will permit you to come and pass some time with us at Monticello in August or September, where we shall all be very happy to see you. affectionate salutations.
        